WILKINSON, Circuit Judge,
concurring in part and dissenting in part:
Like the majority, I am saddened by the sequence of events that has befallen Sarah Crinkley. The assault suffered by the Crinkleys was absolutely dreadful. No one disputes that the circumstances are poignant, yet there remains the need to remember that wrenching facts may wrest a body of law from its moorings and foundations. That is what has happened to North Carolina tort law in this case.
The law of tort performs important functions: it has compensated the victims of wrongful acts and enhanced, through deterrence, our basic sense of safety. It cannot, however, provide an answer to every personal misfortune, and it is not intended to replace the role of non-liability insurance, private pensions, public assistance, and the like in promoting the well being of our citizens.
The chain of liability and recovery which obligates Holiday Inns, et al., to compensate Sarah Crinkley for her injuries is an exceedingly tenuous one consisting of a series of weak links. To appreciate the implications of this case, it is important to put into perspective exactly what transpired here. Plaintiff contends that the motel’s failure to post “no trespassing” signs, extend its fences, and to keep a proper look out resulted in the assault on her by the “motel bandits,” which, in turn, resulted in a heart attack more than a year later. Then, through a theory of apparent agency, Holiday Inns, Inc. is joined as a *168defendant in the action despite the fact that the motel was run by an independent franchise and Holiday Inns played no role in its management.
The upshot of the majority’s decision is, therefore, that an innkeeper not responsible for managing the premises is found, under a marginal theory of causation, to have proximately caused an assault by third party criminal actors which in turn is found to have caused a heart attack occurring at a remote point in time. With all respect, speculation seems piled upon speculation until the label of tortfeasor can be pinned on some deep pocket in the vicinage.
With part of the majority’s opinion, I can concur. Because innkeepers have a responsibility to provide for the safety of their guests, I would agree that the case on liability, though marginal, presents a jury question under North Carolina law. The law of North Carolina does not, however, hold a negligent party responsible for medical events that occur long after the unfortunate incident. The majority in this case would lay at the feet of Holiday Inns, et al., liability to the plaintiff for the most speculative effects of the trauma that followed her injury by intervening criminal actors. Because such a holding stretches the thin-skull theory of tort liability to cover the most remote of medical mishaps, I respectfully dissent.
Plaintiff is now to recover damages, not only for the trauma and injuries that she sustained in the assault, but also for a heart attack she suffered fourteen months later as well as for hospital and medical expenses incurred in treating her heart condition for a period extending up to five and one-half years after the assault. This is highly problematic. The evidence indicates that Sarah Crinkley was sixty-six years old at the time of the assault. She was overweight and had a history of arteriosclerosis, chest pains, and high blood pressure for which she had been under a physician’s care since 1978. She was clearly exposed to alternate sources of stress with the closing of the family hardware store where she worked. Although North Carolina recognizes the “thin skull” rule, making tortfeasors liable for the “unusually extensive” damages resulting from their negligence to persons of “peculiar susceptibility,” see Lockwood v. McCaskill, 262 N.C. 663, 138 S.E.2d 541, 546 (1964), the North Carolina Supreme Court has clearly articulated the limits of a tortfeasor’s liability for injuries suffered by persons with such preexisting susceptibilities.
[When] injuries are aggravated or activated by a pre-existing physical or mental condition, defendant is liable only to the extent that his wrongful act proximately and naturally aggravated or activated plaintiff’s condition. ‘The defendant is not liable for damages ... attributable solely to the original condition.’ ... Plaintiff is confined to those damages due to its enhancement or aggravation.
Potts v. Howser, 274 N.C. 49, 161 S.E.2d 737, 742 (1968).
This process obviously contemplates that juries will play an important factfinding role. I recognize that factfinding can be a murky undertaking. Juries may be required to make complex determinations on causation based on circumstantial evidence. We do not demand of a jury certitude in its conclusions, for the civil standard is one of proof by a preponderance of the evidence. This system does not, however, permit federal judges to abdicate to juries their responsibility to apply the injunctions of state law.
The majority forsakes any sense of limits and permits the jury to engage in rampant speculation as to whether and to what extent Sarah Crinkley’s heart attack and subsequent medical expenses were “due to” the enhancement of her preexisting condition as the result of the motel’s breach of its duty of care. North Carolina law does not permit such speculation. The Supreme Court of North Carolina held in Lee v. Stevens, 251 N.C. 429, 111 S.E.2d 623 (1959), that evidence which “leaves the causal relationship between the accident and the [injury] in the realm of conjecture and speculation ... is insufficient to support a verdict and judgment.” Id. Ill S.E.2d at 626-27. The majority ignores the point under North Carolina law where the *169jury departs from its normal factfinding function and enters the realm of the conjectural.
The fact that an expert can be enlisted in support of one proposition or another does not establish automatically the existence of a jury question. At least nothing in recent Supreme Court opinions leads us in that direction. Cf. Celotex Corp. v. Catrett, 477 U.S. 317, 106 S.Ct. 2548, 91 L.Ed.2d 265 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986). Although Sarah Crinkley’s physicians testified that her heart attack was “caused” by the assault, their testimony on the degree of causation was ambiguous and they admitted that the rate of occlusion of her arteries was unknown. Dr. Bennett admitted that “it would be conjecture on [his] part” to say how long it took the vessels to become totally occluded. Dr. Harris testified that he “just [couldjn’t say what the occlusion was [at the time of the assault.]” Thus, the question of causation remains problematic, for it is obvious that heart attacks and heart disease are complex physiological processes resulting from the effect, over a great many years, of a combination of hereditary risk factors, personal health habits, life-style, and environmental conditions. Dr. Harris, in fact, testified that “there are a lot of causes that lead to heart attacks.”
The majority professes faith in the fact-finding process, but what we have here finally is not factfinding but sheer guesswork. Of course guesswork can appear in the garb of the adversary process bolstered by expert testimony, but it is guesswork nonetheless. It is wrong to ask the jury to speculate at what no medical expert can say with much assurance, namely the extent to which Sarah Crinkley’s heart attack and subsequent medical expenses were attributable to the hotel’s negligence or to the other undeniable risk factors and alternate sources of stress in Sarah Crinkley’s life.
The victims of all torts will suffer some degree of trauma. There must, however, be some limit to the extent that complex and remote medical events in a person’s life may be attributed to that trauma. The innkeeper here engaged in what even the majority must recognize was a most marginal form of negligence. While I do not contend that the degree of culpability governs the rule of damages, I do believe a basic injustice has been done here. To require surrogate wrongdoers to compensate victims for the more remote effects of trauma on their preexisting medical conditions will extend tort liability far beyond the bounds defined by North Carolina law. As a result, businesses will become the virtual insurers of the future health of guests and customers injured on their premises and parties of all kinds will be held responsible for medical mishaps long after the occurrence of any negligent act.
The majority is crawling on a far limb. Its decision severs tort law from historic notions of fault and causation. Divorced from the concept of responsibility, the law of tort simply loses its deterrent effect. Liability imposed under circumstances such as these will do nothing to deter the negligent conduct, which is only tenuously linked to the injury, by an actor similarly remote from the entity ultimately bearing financial responsibility. Courts have, until recently, interpreted the common law to require that legal obligations bear some relationship to legal wrongdoing. The majority’s departure from this framework is replete with implications of policy involving, in the most immediate sense, the obligations of motels and businesses and the cost of goods and services to their guests and customers. The appropriate body to undertake such creative explorations is, first, the North Carolina legislature, secondly, the North Carolina courts, and least of all, a federal court sitting in diversity.
I understand and appreciate that the expansion of this field of law owes much to genuine concern for the plight of injured persons. It is no easy thing to draw lines in the face of visible personal misfortune. However, there are claims of justice on both sides of these hard cases which find expression in the limits of state law. With all respect for the sympathetic circum*170stances presented here, I would reverse and remand for a new trial on damages.